f ed'T3/t2/19 Page 1 of 18

UNITED STATES DISTRICT COURT,

Case 5:19-cr- od463- WERE Docua oh

 

NORTHERN DISTRICT OF CALIFORNIA, , 5

 

torent, “jy
SAN JOSE DIVISION oe
THE UNITED STATES OF AMERICA “ng

vs
JANARDHAN NELLORE and SIVANNARAYANA BARAMA

CR.- 19- C0463 - Uik
SUPERSEDING INDICTMENT

COUNT 1: 18 U.S.C. § 1349 — Conspiracy and Attempt to Commit
Securities Fraud

COUNTS 2 - 7: 18 U.S.C. §§ 1348 and 2 — Securities Fraud and Aiding
and Abetting

COUNTS 8-10: 18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft

true bill. ar . /
A true bill ZF MULL

Filed in open court this _|\ 2% _ day of O2cemb{__AD. 201

Utoyus. LALA ow

United States Magistrate Judge

Foreperson

 

Bail. 8 No \oosLarrest Loarrank Sor (arama AO 1 Lalit
Ro Poces * or Nellore a.

\?
YN Dn uo Fe WwW

10
11
12
13
14
ee
16
17
18
19
20
zl
a2
23
24
25
26
27
28

 

sa

oa \ Os Bes,

nt HE Ay

   
 

Case 9:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 2 of 18

DAVID L. ANDERSON (CABN 149604)
United States Attorney

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-00463 LHK
)
Plaintiff, ) VIOLATIONS:
) 18 U.S.C. § 1349 — Conspiracy and Attempt to
V. ; Commit Securities Fraud;
JANARDHAN NELLORE and ) rome ners and 2 — Securities Fraud and
SIVANNARAYANA BARAMA, ) PME ene aves:
) 18 U.S.C. § 1028A — Aggravated Identity Theft
Defendants. ) 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) —
) Forfeiture Allegation
)
) SAN JOSE VENUE
)
SUPERSEDING INDICTMENT
The Grand Jury charges:

Introductory Allegations

At all times relevant to this Superseding Indictment:
Relevant Entities and Individuals
1. Palo Alto Networks, Inc. (“PANW”) was a cloud-computing security firm located at
3000 Tannery Way, Santa Clara, California. Since 2012, PANW was a publicly traded company edhe
shares were registered with the United States Securities and Exchange Commission (“SEC”) under
Section 12 of the Securities Exchange Act of 1934, and were publicly traded on the New York Stock
Exchange (“NYSE”) system under the symbol “PANW.”

SUPERSEDING INDICTMENT

 

 
Oo om HN HD A BP W NHN

bo ho to i) ho nN BRO — — —_ _— — —_ — — —_ —

 

 

Case 9:19-Gr-00463-LHK Document 30 Filed 12/12/19 Page 3 of 18

2. As a public company, PANW was required to comply with the SEC’s rules and
regulations, which were designed to protect the investing public. Under those rules, among others,
PANW filed regular public reports with the SEC that fairly and accurately presented the financial
condition and other news relevant to the company. Among the reports filed with the SEC were quarterly
Form 10-Q and annual Form 10-K reports pursuant to Section 15(d) of the Securities Exchange Act of
1934. |

3. Each quarter, PANW held public earnings calls where PANW announced its earnings and
growth rates for the quarter, and provided guidance on future performance, among other things.

4. Ally Financial, Inc. (“Ally”) was a financial services company and brokerage. Ally
facilitated for individual investors the buying and trading of securities, including stocks and stock
options, through the use of interstate and foreign wires and signals.

5. E*TRADE Financial Corporation (“E*TRADE”) was a financial services company and
brokerage. E*TRADE facilitated for individual investors the buying and trading of securities, including
stocks and stock options, through the use of interstate and foreign wires and signals.

6. Fidelity Investments, Inc. (“Fidelity”) was a financial services company and brokerage.
Fidelity facilitated for individual investors the buying and trading of securities, including stocks and _
stock options, through the use of interstate and foreign wires and signals.

7. TD Ameritrade Holding Corporation (“TD Ameritrade”) was a financial services
company and brokerage. TD Ameritrade facilitated for individual investors the buying and trading of
securities, including stocks and stock options, through the use of interstate and foreign wires and signals.

8. Defendant JANARDHAN NELLORE (“NELLORE”) was employed by PANW since
2012 within the Operations and Support group, an information technology department, and since at least
2015 held a management position within PANW. Through his employment at PANW, NELLORE
accessed and obtained material nonpublic information regarding PANW’s quarterly financial
performance, including PANW’s target and actual billings, bookings, revenue, and growth rate, among
other material nonpublic information (collectively, “PANW’s Inside Information”). NELLORE owed a
duty of trust and confidence to PANW. During all times relevant to this Superseding Indictment,

NELLORE maintained brokerage accounts at Ally and TD Ameritrade, with the account numbers

SUPERSEDING INDICTMENT 2

 
BR Ww NHN

Oo co NSN NHN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 4 of 18

ending -4915 (Ally) and -8252 and -4391 (TD Ameritrade). NELLORE was a resident of Santa Clara,
California.

9. Defendant SIVANNARAYANA BARAMA (“BARAMA”) was a resident of Fremont,
California. Between on or about 2015 and 2016, BARAMA was a contract employee of PANW, and
was an acquaintance of NELLORE. During all times relevant to this Superseding Indictment,
BARAMA maintained accounts with E*TRADE, Fidelity, and TD Ameritrade, with the account
numbers ending -1499, -8237, -8304, -8705, -5842, and -3235 (E*TRADE), -3998 (Fidelity), and -1214
and -0762 (TD Ameritrade). BARAMA accessed and controlled the E*TRADE brokerage account
opened in the name of a person known to BARAMA with the account numbers ending -8552.

10. The person known to the Grand Jury as Trader One was a resident of Cupertino,
California. Between 2013 and 2016, Trader One worked at PANW, and was an acquaintance of
NELLORE. During all times relevant to this Superseding Indictment, Trader One maintained a
brokerage account at Fidelity with the account numbers ending -1876. |

1 1 The person known to the Grand Jury as Nominee One was an acquaintance of
NELLORE. During all times relevant to this Superseding Indictment, Nominee One maintained
accounts at Ally and Fidelity, using Nominee One’s name, date of birth, Social Security number, and
other personally identifying information, with the account numbers ending -5770 (Ally) and -8335.
(Fidelity). Nominee One had a personal relationship with the person known to the Grand Jury as
Nominee Three. Nominee One shared Nominee One’s Ally and Fidelity account and access information
with Nominee Three. In turn, Nominee Three shared the Ally and Fidelity account and access
information with NELLORE, enabling NELLORE to buy and trade securities, including PANW
securities, using Nominee One’s brokerage accounts.

12. Nominee Two was an acquaintance of NELLORE. During all times relevant to this
Superseding Indictment, Nominee Two maintained accounts at Ally, E*TRADE, and TD Ameritrade,
using Nominee Two’s name, date of birth, Social Security number, and other personally identifying
information, with the account numbers ending -9008 (Ally), -6807 (E*TRADE), and -9128 and -8926
(TD Ameritrade). Nominee Two shared the Ally, E*TRADE, and TD Ameritrade account and access
information with NELLORE to permit NELLORE to buy and trade securities, including PANW

SUPERSEDING INDICTMENT | 3

 
0 0 NY DA HW BF YW NY

MO NO NY NY WHY NY WH NO YK &£ KK FP FF FP FP EF FS ES
PS RRR SF HS fF SF CH AAA BR wD NH YS CO

 

 

Case 5:19-cf-00463-LHK Document 30 Filed 17/12/19 Page 5 of 18

securities, using Nominee Two’s brokerage accounts. Nominee Two also accepted direction from
NELLORE on buying and selling securities, including PANW securities.

13. Nominee Three was an acquaintance of NELLORE. During all times relevant to this
Superseding Indictment, Nominee Three maintained accounts at Ally and TD Ameritrade using
Nominee Three’s name, date of birth, Social Security number, and other personally identifying
information, with the account numbers ending -6480 (Ally) and -4810 (TD Ameritrade). Nominee
Three shared the Ally and TD Ameritrade account and access information with NELLORE to permit
NELLORE to buy and trade securities, including PANW securities, using Nominee Three’s brokerage
accounts. Nominee Three also accepted direction from NELLORE on buying and selling securities,
including PANW securities.

| PANW’s Confidentiality Policy

14. | PANW maintained written policies prohibiting the dissemination of material nonpublic
and confidential information, including information relating to the company’s quarterly financial
performance. Throughout his employment at PANW, NELLORE received repeated training and
guidance about the proper use of material nonpublic and confidential information and the prohibitions
against the improper use of such information, including violations of the insider trading laws. For
example, NELLORE was specifically instructed by PANW that:

Palo Alto Networks, Inc. (together with its subsidiaries, the “Company”) opposes
the unauthorized disclosure of any nonpublic information acquired in the course

of your service with the Company and the misuse of material nonpublic
information in securities trading.

Disclosing material nonpublic information directly or indirectly to others who
then trade based on that information or making recommendations or expressing
opinions as to transactions in securities while aware of material nonpublic
information (which is sometimes referred to as “tipping”) is also illegal. Both the
person who provides the information, recommendation or opinion and the person
who trades based on it may be liable.
As a result of these policies, trainings and guidance by PANW, NELLORE knew and understood the
rules relating to the use of material nonpublic and confidential information. BARAMA, as a former
contract employee of PANW, also knew the company prohibited the disclosure or use of material

nonpublic information, and knew that these prohibitions applied to NELLORE.

SUPERSEDING INDICTMENT 4

 
Oo CO ~~ DB OH & W we

mo po NbN NY NO Ff FY KF YF YF Fe EF EE hl PlhlUmLS

 

 

Case 5:19-cr-00463-LHK Document 30 Filed 17/12/19 Page 6 of 18

The Insider Trading Scheme

15. From in or about March 2015 through in or about September 2018, NELLORE,
BARAMA, Trader One and others participated in a scheme to defraud any person in connection with
securities of PANW, and to obtain by means of false and fraudulent pretenses, representations, and
promises, money and property in connection with the purchase and sale of securities of PANW, by
executing PANW securities transactions using PANW’s Inside Information.

Manner and Means of the Scheme to Defraud

16. In furtherance of the scheme to defraud, NELLORE acted as both a “trader” and a
“tipper” of PANW’s Inside Information. NELLORE converted PANW’s Inside Information to his own
use and traded PANW securities using PANW’s Inside Information before the company disclosed its
financial results to the public.

17. Asa further part of the scheme to defraud, NELLORE also converted PANW’s Inside
Information and shared (or “tipped”) PANW’s Inside Information with BARAMA, as well as with
Trader One, and Nominees Two and Three (collectively, the “inside traders”) for their use in trading
PANW securities. NELLORE regularly and repeatedly called or communicated with BARAMA and the
inside traders before, during, and shortly after trading PANW securities, and provided them with
PANW’s Inside Information, knowing that BARAMA and the inside traders would trade PANW
securities using PANW’s Inside Information. NELLORE tipped the inside traders for his own benefit
and for the benefit of the inside traders.

18. Asa further part of the scheme to defraud, the defendants traded PANW securities which
“straddled” PANW’s quarterly earnings announcement (the “straddle trades”). Trades were placed
before earnings announcements, and sold after the announcements. Using PANW’s Inside Information,
NELLORE, BARAMA, and the inside traders placed multiple straddle trades of PANW securities in |
various brokerage accounts based on PANW’s Inside Information.

19. Asa further part of the scheme to defraud, if PANW’s Inside Information exceeded
public quarterly expectations, the defendants and the inside traders placed PANW straddle trades in the
form of call options before the public earnings announcement, betting that PANW’s stock price would

increase after the public earnings announcement. These call options granted the right to purchase

SUPERSEDING INDICTMENT 5

 
wn F&F Ww WN

oO CoO NN NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 7 of 18

PANW stock during a specific period of time at a specific price.

20. Asa further part of the scheme to defraud, if PANW’s Inside Information missed public
expectations, the defendants and the inside traders placed PANW straddle trades in the form of put
options before the public earnings announcement, betting that PANW’s stock price would decrease after
the public earnings announcement. These put options granted the right to sell PANW stock during a
specific period of time at a specific price.

21. Asa further part of the scheme to defraud, beginning in March 2015, and continuing
through September 2018, the defendants and inside traders placed PANW straddle trades for every
quarter except May 2016. In every instance but for one trader in one quarter, the straddle call or put
options aligned perfectly with the company’s unannounced quarterly performance. All straddle call
options correctly preceded a positive quarterly announcement and market response; all straddle put
options correctly preceded a negative quarterly announcement and market response.

22. As a further part of the scheme to defraud, NELLORE, using PANW’s Inside
Information, directed BARAMA to sell open PANW options before certain PANW earnings
announcements, ensuring BARAMA avoided losses on those option contracts.

23. Asa further part of the scheme to defraud, and because option trading is risky, the
defendants were not profitable in every instance of trading on PANW’s Inside Information. But even
during many of these unprofitable trades, the defendants could have made profits had the defendants
held the options longer, or sold the options sooner, after the PANW earnings announcements, or had
they been better in pricing the options.

24. Asa further part of the scheme to defraud, the defendants placed highly coordinated
inside trades. The call and put options commonly matched each other: the type of PANW option (call or
put); the date and time of the option purchase price; the limit and strike price; and the expiration date
were all the same or similar. Many of the option purchase contracts were purchased via the same
Internet Protocol (“IP”) address.

25. Asa further part of the scheme to defraud, NELLORE used the identity and brokerage
accounts of other people, including Nominees One, Two, and Three, to buy and sell PANW securities

using PANW’s Inside Information.

SUPERSEDING INDICTMENT 6

 
—

i) NO NO bo NO NO N iy _ — — — —_ pom — — —

Oo Oo SN DN WN FP WHO NY

 

 

Case 5:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 8 of 18

26. Asa further part of the scheme to defraud, BARAMA used the identity and brokerage
account of another person to buy and sell PANW securities using PANW’s Inside Information.

27. Asa further part of the scheme to defraud, NELLORE placed and caused to be placed
trades using PANW’s Inside Information in advance of the PANW earnings announcements on March 2,
2015, May 27, 2015, and September 9, 2015. NELLORE and BARAMA placed and caused to be |
placed trades using PANW’s Inside Information in advance of the PANW earnings announcements on
November 23, 2015, February 25, 2016, August 30, 2016, June 4, 2018, and September 6, 2018.

28. Between March 2015 and September 2018, NELLORE, BARAMA and the inside traders
used and caused to be used PANW’s Inside Information to place approximately 800 straddle trades of
PANW securities. The aggregate cost of these trades was approximately $9 million. Between 2015 and
2018, NELLORE, BARAMA, and the insider traders generated gains in excess of $7 million as a result
of this insider trading scheme.

29. During March 2015 and September 2018, NELLORE, BARAMA, and the insider traders
also traded PANW securities that did not straddle PANW’s quarterly public earnings announcements.
They placed approximately 2,600 non-straddle trades of PANW securities. The aggregate cost of these
trades was approximately $31.7 million. Between 2015 and 2018, when not trading around PANW’s
earnings announcements, NELLORE, BARAMA, and the inside traders lost approximately $190,000 on
non-straddle PANW trades.

30. Between 2014 and 2018, NELLORE, BARAMA, and the insider traders placed $76.5
million in securities transactions in all securities, including PANW. Over half of all money invested was
in PANW. NELLORE, BARAMA, and the inside traders placed over 53.5% of all securities
transactions, or $40.9 million, in PANW securities. No other individual company stock traded by the
inside traders came close in dollar amount invested. |

31, Between 2014 and 2018, NELLORE, BARAMA, and the inside traders collectively lost
money investing in non-PANW stock. During this period of time, NELLORE, BARAMA, and the
inside traders collectively lost $5.8 million on $35.6 million traded in non-PANW stock. They even lost
money trading in the large blend S&P 500 exchange traded fund (SPY) during this time, investing $13.1

million and losing $2.9 million, contrary to overall market performance during this period of time.

SUPERSEDING INDICTMENT 7

 
io fo N DH A FP WW YH KF

N i) N bo nN —_ — — — — — e — —_

 

 

Case 5:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 9 of 18

COUNT ONE: (18 U.S.C. § 1349 — Conspiracy and Attempt to Commit Securities Fraud)
32. Paragraphs 1 through 31 are re-alleged and incorporated as if fully set forth here.
33. Beginning on or about March 2015 and continuing through on or about September 2018,
in the Northern District of California and elsewhere, the defendants,
JANARDHAN NELLORE and
SIVANNARAYANA BARAMA,
and others known and unknown to the Grand Jury, did knowingly conspire and attempt to execute a
scheme and artifice to defraud persons in connection with securities of PANW, an issuer with a class of
securities that was registered under Section 12 of the Securities Exchange Act of 1934 and an issuer that
was required to file reports under section 15(d) of the Securities Exchange Act of 1934, and to obtain
money and property by means of materially false and fraudulent pretenses, representations, and
promises, money and property in connection with the purchase and sale of securities of PANW, an
issuer with a class of securities that was registered under Section 12 of the Securities Exchange Act of
1934 and an issuer that was required to file reports under section 15(d) of the Securities Exchange Act of
1934, in violation of Title 18, United States Code, Section 1348.
All in violation of Title 18, United States Code, Section 1349.

COUNTS TWO THROUGH SEVEN: (18 U.S.C. §§ 1348 and 2— Securities Fraud and Aiding and
Abetting

34. Paragraphs 1 through 31 are re-alleged and incorporated as if fully set forth here.
35. Beginning on or about the dates set forth below, in the Northern District of California and
elsewhere, the defendants,

JANARDHAN NELLORE and
5 SIVANNARAYANA BARAMA,

did knowingly execute and attempt to execute a scheme and artifice to defraud persons in connection
with securities of PANW, an issuer with a class of securities that was registered under Section 12 of the
Securities Exchange Act of 1934 and an issuer that was required to file reports under section 15(d) of the
Securities Exchange Act of 1934, and to obtain money and property by means of materially false and
fraudulent pretenses, representations, and promises, money and property in connection with the purchase

and sale of securities of PANW, an issuer with a class of securities that was registered under Section 12

SUPERSEDING INDICTMENT 8

 
—

NO NO NO Be RB KF SF RP eS ESE SEO Sl

CoN A uM KR WN

 

 

Case 5:19-crj00463-LHK Document 30 Filed 12/12/19 Page 10 of 18

of the Securities Exchange Act of 1934 and an issuer that was required to file reports under section 15(d)

of the Securities Exchange Act of 1934, as follows:

 

COUNT

PANW TRADING
DATES

PANW EARNINGS
ANNOUCEMENT

BROKERAGE
ACCOUNTS

DEFENDANT

 

TWO

November 17, 2016

November 21, 2016

Account -6480
Account -8335
Account -3998
Account -8304
Account -3235

NELLORE
BARAMA

 

THREE

February 3-28, 2017

February 28, 2017

Account -8252
Account -4391
Account -1876
Account -6480
Account -8335
Account -6807
Account -3998
Account -8304
Account -3235

NELLORE ©
BARAMA

 

FOUR

May 9-31, 2017

May 31, 2017

Account -4391
Account -1876
Account -6480
Account -5770
Account -8335
Account -8926
Account -8552
Account -3998
Account -8304
Account -3235
Account -1499

NELLORE
BARAMA

 

FIVE

 

 

August 3-31, 2017

 

August 31, 2017

 

Account -1876
Account -6480
Account -5770

 

NELLORE
BARAMA

 

SUPERSEDING INDICTMENT

 

 
Oo co8F NN DN A SP WH WH

DO PO BO DR DRO ee a a

Case 5:19-cr;00463-LHK Document 30 Filed 12/12/19 Page 11 of 18

 

Account -8335
Account -9008
Account -8926
Account -8552
Account -8304
Account -3998
Account -1499
Account -3235

 

Account -1876
Account -5770
Account -8335
Account -8926
Account -9008
Account -8552
Account -8304
Account -1214
Account -3235
Account -1499

SIX | November 1-20, 2017 | November 20, 2017

NELLORE
BARAMA

 

Account -4391
Account -1876
Account -4810
Account -5770
Account -9008
SEVEN | February 7-26, 2018 | February 26, 2018 Account -9128
. Account -8552
Account -8304
Account -1214
Account -1499
Account -3235

 

 

 

 

 

NELLORE
BARAMA

 

 

 

Each in violation of Title 18, United States Code, Sections 1348 and 2.

SUPERSEDING INDICTMENT 10

 

 
Oo ~s DN OA BP WY KN

\o

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr;00463-LHK Document 30 Filed 12/12/19 Page 12 of 18

COUNT EIGHT: (18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft)
36. Paragraphs 1 through 31 are re-alleged and incorporated as if fully set forth here.
37. On or about November 17, 2016, in the Northern District of California, the defendant,
JANARDHAN NELLORE, |
did knowingly use, without lawful authority, the means of identification of another person, specifically,
the identity, date of birth, Social Security number, and brokerage account information of a person known
to the Grand Jury as Nominee Three, during and in relation to the felony violations of Title 18, United
States Code, Sections 1348 and 1349, Securities Fraud, Attempt and Conspiracy to Commit Securities
Fraud, in violation of Title 18, United States Code, Section 1028A(a)(1).
COUNT NINE: (18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft)
38. Paragraphs 1 through 31 are re-alleged and incorporated as if fully set forth here.
39, On or about May 30, 2017, in the Northern District of California, the defendant,
JANARDHAN NELLORE,
did knowingly use, without lawful authority, the means of identification of another person, specifically,
the identity, date of birth, Social Security number, and brokerage account information of a person known
to the Grand Jury as Nominee One, during and in relation to the felony violations of Title 18, United
States Code, Sections 1348 and 1349, Securities Fraud, Attempt and Conspiracy to Commit Securities

Fraud, in violation of Title 18, United States Code, Section 1028A(a)¢1).

COUNT TEN: (18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft)

40. Paragraphs 1 through 31 are re-alleged and incorporated as if fully set forth here.
41, On or about February 26, 2018, in the Northern District of California, the defendant,
JANARDHAN NELLORE,
did knowingly use, without lawful authority, the means of identification of another person, specifically,
the identity, date of birth, Social Security number, and brokerage account information of a person known
to the Grand Jury as Nominee Two, during and in relation to the felony violations of Title 18, United
States Code, Sections 1348 and 1349, Securities Fraud, Attempt and Conspiracy to Commit Securities

Fraud, in violation of Title 18, United States Code, Section 1028A(a)(1).

SUPERSEDING INDICTMENT 1]

 
© oo ~] an WN as Ww .bo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case'5:19-cr;00463-LHK Document 30 Filed 12/12/19 Page 13 of 18

FORFEITURE ALLEGATION: (18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 2461(c))

The allegations contained in Counts One through Seven of this Superseding Indictment are re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and 21 U.S.C. § 2461(c).

Upon conviction for any of the offenses set forth in Counts One through Seven of this
Superseding Indictment, the defendants,

JANARDHAN NELLORE and
SIVANNARAYANA BARAMA,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461 (c), all property, real or personal, constituting, or derived
from proceeds the defendant obtained directly and indirectly, as the result of those violations, including
but not limited to the following:
a. A forfeiture money judgment in an amount equal to the total proceeds obtained by the
defendant from the commission of said offenses;
If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).
Upon conviction of the offense set forth in Counts Eight, Nine, and Ten of this Superseding
Indictment, the defendant,
JANARDHAN NELLORE,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and 21

U.S.C. § 2461(c), any property, real or personal, constituting or derived from proceeds the traceable to

SUPERSEDING INDICTMENT 12,

 
oO co NN BW wn FP WO PO

DO bd BD NO DR DRO ee a eR a

 

 

Case 5:19-cr300463-LHK Document 30 Filed 12412/19 Page 14 of 18

violations of Title 18, United States Code, Sections 1348 and 1349, including but not limited to the
following:
a. A forfeiture money judgment in an amount equal to the total proceeds obtained by the
defendant from the commission of said offenses;
If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21, _ :
United States Code, Section 853(p), as incorporated by Title 28 United States Code Section 2461(c).

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28 United States Code
Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

  

DATED: WW A TRUE BILL.
yg EF

Ld ON

UY

 

DAVID L. ANDERSON
United States Attorney

oT TEL ween

PATRICK R. DELAHUNTY
Assistant United States Attorney

SUPERSEDING INDICTMENT 13

 
Case 5:19- “cry cose eA bal

PF
~ DEFENDANT INFORMATION RELATIV¥

AQ 257 (Rev. 8/78)

 

 

TO de:

   

OR = ER Page 15 of 18

  

 

    

WINALL ACTION - IN U.S. DISTRICT COURT

 

LJ INFORMATION INDICTMENT
SUPERSEDING

sy: L) comPLaint

 

 

OFFENSE CHARGED

COUNT 1:18 U.S.C. § 1349 - Conspiracy and Attempt to [] Petty

Commit Securities Fraud .
COUNTS 2-7: 18 US.C. §5 1348 and 2-Securities Fraud and = [_] Minor
. Aiding and Abetting Misd

COUNTS 8 - 10: 18 U.S.C. § 1028A(a)(1)- Aggravated Identity = [7] "St

meanor
Theft
Felony
PENALTY:
SEE ATTACHED SHEET

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICTE, “ALIFORNIA
SAN JOSE Diplo —

 

{LED |
| OTe 20g,
} JANARDHAN NELLORE amt G2 ¥

’ Disinieh 'Stricg

DISTRICT COURT NUMBER = Sant. Jost of Sou
CR 19-00463 LHK

r-- DEFENDANT - U.S

ith Hora

 

DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

FBI S/A Meagan Sharp

Ol person is awaiting trial in another Federal or State Court,
give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of DOCKET NO
Cc] U.S. ATTORNEY CT DEFENSE \

this prosecution relates to a
C] pending case involving this s same

defendant MAGISTRATE

\ CASE NO.
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON
fx] U.S. Attorney () Other U.S. Agency

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

Name of Assistant U.S.

Attorney (if assigned) AUSA Dan Kaleba

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [] WARRANT

lf Summons, complete following:
[_] Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

 

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [J If not detained give date any prior
summons was served on above charges

2) [[] !s a Fugitive

3) [[] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [[] On-another conviction

\ [_] Federal [] State
6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

if "Yes”
} give date

 

Has detainer |_| Yes

been filed? Ol No filed
DATE OF » Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

ADDITIONAL INFORMATION OR COMMENTS -

Bail Amount:

* Where defendant previously apprehended on complaint, no new summans or
warrant needed, since Magistrate has scheduled arraignment

Date/Time:

 

[_] This report amends AO 257 previously submitted

 

Before Judge:

A4

 

 
Case 5:19-cr;00463-LHK Document 30 Filed 12/12/19 Page 16 of 18

United States v. Nellore et al.
CR. 19-00463 LHK.
Penalty Sheet Attachment

COUNTS ONE THROUGH SEVEN: (18U.S.C. §§ 1348 and 1349 — Securities Fraud and
Conspiracy or Attempt)

Maximum imprisonment — 25 years .
Maximum fine — $250,000 or twice the gross gain or loss
Supervised release term — 5 years

Special assessment — $100

COUNTS EIGHT THROUGH TEN: (18 U.S.C. § 1028A — Aggravated Identity Theft)

Mandatory imprisonment — 2 years

Maximum fine — $250,000 or twice the gross gain or loss
Supervised release term — 1 year

Special assessment — $100

M4
fare ue
xo) et fo

   

Case 5:19-cr- ARABS LHK Docur

E
Ss

AO 257 (Rev. 6/78)

  
 

ent 30 Filed 12/12/19 Page 17 of 18

\ RDER

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: L] compLaint LJ] INnFoRMATION [XI INDICTMENT

“ bf
——__ OFFENSE CHARGED SUPENSEDING

 

COUNT 1: 18 U.S.C. § 1349 - Conspiracy and Attempt to [_] Petty
Commit Securities Fraud .
[-] Minor
COUNTS 2 -7: 18 U.S.C. §§ 1348 and 2 - Securities Fraud and Misde
Aidi d Abetti "
iding and Abetting C] aeeatiiir
Felony
PENALTY: :
SEE ATTACHED SHEET

Name of District Court, and/or Gistineiilaciatiats Location

NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

 

(-- DEFENDANT - U.S

> SIVANNARAYANA BARAMA

DISTRICT COURT NUMBER
CR 19-00463 LHK

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

FBI S/A Meagan Sharp

person is awaiting trial in another Federal or State Court,
L give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Og charges previously dismissed

which were dismissed on motion SHOW

af DOCKET NO
LC] U.S. ATTORNEY | DEFENSE \

this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) AUSA Dan Kaleba

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.

1) LC] If not detained give dateé™v prior >

summons was served oft., > charges

a,

e
"

2) [J Is a Fugitive

3) [-] !s on Bail or Relegseyiom Roope)
On? WU oS Y
Bist Ue
Yi
an Be one Co

Or¢ oy Oy
Vee!*O “Oni”

“ey

IS IN CUSTODY
4) [_] On this charge

5) [-] On another conviction

} [J Federal [] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If "Yes"

} give date
filed

Month/Day/Year

 

Has detainer L_] Yes
been filed? C No

DATE OF »
ARREST

Or... if Arresting Agency & Warrant were not
Month/Day/Year

 

DATE TRANSFERRED
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[.] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

 

 

L] This report amends AO 257 previously submitted

 

Bail Amount: None

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

ae
Case 5:19-cr-00463-LHK Document 30 Filed 12/12/19 Page 18 of 18
| |

United States v. Nellore et al.
CR 19-00463 LHK
Penalty Sheet Attachment -

COUNTS ONE THROUGH SEVEN: -(18 U.S.C. §§ 1348 and 1349 — Securities Fraud and
Conspiracy or Attempt)

Maximum imprisonment — 25 years

Maximum fine — $250,000 or twice the gross gain or loss
Supervised release term — 5 years

Special assessment — $100
